Citation Nr: 1439520	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of gunshot wounds to the stomach.  

2.  Entitlement to service connection for throat condition, causing excess mucus and spitting, as secondary to gunshot wounds.  

3.  Entitlement to service connection for a bladder condition as secondary to gunshot wounds.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that an August 2012 administrative decision denied the Veteran's claim for pension benefits.  In December 2012, the Veteran filed a notice of disagreement, and in August 2013, the RO issued a statement of the case.  However, the Veteran did not file a substantive appeal as to such issue.  Therefore, as he has not perfected his appeal as to his claim for pension benefits, it is not properly before the Board for appellate review.  

In his August 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  As such, he was informed in November 2013 letter that his requested hearing had been scheduled for December 2013.  However, the Veteran failed to report for his scheduled Board hearing.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d) (2013).

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's June 2014 Appellate Brief, the remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran contends that he sustained two gunshot wounds to the abdomen while stationed at Fort Braggs, North Carolina, in the late 1970's/early 1980's.  Due to these gunshot wounds, the Veteran contends he experiences urinary frequency and incontinence as well as excessive mucus and spitting.  

The Veteran's service treatment records are void of any mention of treatment for gunshot wounds; however, an October 1983 record reflects that, as noted in the past medical history section, he was shot in the side three times two years previously.  The Veteran reported he was treated for the gunshot wounds at the Womack Army Medical Center and was hospitalized for four to ten days.  In a  February 2010 Memorandum, the AOJ made a formal finding of unavailability for records from the Womack Army Medical Center for September 1978 as, in October 2009, such facility had reported that it had no records for the Veteran relevant to such time period.  In this regard, the Board notes that the Veteran has reported varying time periods as to when the gunshot occurred.  Specifically, in his initial claim, he did report September 1978; however, additional medical records reflect a history of a gunshot wound to the abdomen in November 1980, and the Veteran's family members submitted lay statements that tended to place the incident in 1979 or 1980.  Additionally, as indicated previously, the October 1983 record indicated that the incident had taken place two years previously, i.e., 1981.  Thus, the Board finds that remand is necessary so that records, to include any clinical records of hospitalization, from Womack Army Medical Center can be requested for the entire time period from January 1978 to December 1981.  Additionally, the Veteran reported during an October 2010 informal conference with a Decision Review Officer at the RO that he may have been taken to Spring Lake Hospital after suffering gunshot wounds.  Thus, records from this facility also dated between 1978 and 1981 should be obtained as well.  

Furthermore, as the Veteran's service treatment records detail a history of a gunshot wound to the side two years prior to October 1983, i.e., in 1981, which is during his active duty period, the Board finds that the Veteran should be afforded a VA examination so as to determine the nature and etiology of any residuals of such alleged gunshot wound, to include a throat and/or bladder condition.

Finally, while on remand, the Veteran should be given another opportunity to identify any additional, outstanding VA or non-VA treatment records referable to his claims.  Thereafter, all identified records should be obtained for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his abdominal gunshot wounds, throat condition, and bladder condition, to include treatment records dated from January 1978 to December 1981 from Womack Army Medical Center (to include any clinical records of hospitalization) and Spring Lake Hospital.  Thereafter all identified records, should be obtained and associated with the record.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After receiving all outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of his alleged gunshot wound, to include a throat and/or bladder condition.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.   

Following an interview with the Veteran, a review of the record (which includes treatment records detailing a 2003 motor vehicle accident that resulted in abdominal trauma), and a physical examination, the examiner should identify all residuals of the Veteran's gunshot wound to the abdomen.  The examiner should identify all throat and bladder conditions found to be present and, for each identified disorder, indicate whether it is at least as likely as not that such is residual to, or caused by, the in-service gunshot wound.

The examiner should consider the Veteran's lay statements regarding in-service incurrence and the continuity of symptomatology as well as his report that he experiences urinary frequency and incontinence, and excessive mucus and spitting due to the gunshot wounds.

The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

